Citation Nr: 0835181	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  03-16 077	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an effective date for service connection 
for diabetes mellitus, type II, associated with herbicide 
exposure, prior to September 22, 2000.  

2. Entitlement to an effective date for service connection 
for chronic renal failure with dialysis, as secondary to 
service-connected diabetes mellitus, type II, associated with 
herbicide exposure, prior to September 22, 2000.  

3. Entitlement to an effective date for service connection 
for post-traumatic stress disorder (PTSD) prior to February 
7, 1990.  


WITNESSES AT HEARING ON APPEAL

Veteran, A. S., and S. A. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1969 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2000 and in 
January 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  

In June 2005, the veteran appeared at a hearing before 
Veterans Law Judge, who has since retired from the Board. 

In February 2006, the Board remanded the claims for earlier 
effective dates to obtain the records of the Social Security 
Administration and to obtain the Vocational Rehabilitation 
folder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In July 2008, the Board afforded the veteran the opportunity 
for another hearing before the Board as the Veterans Law 
Judge, who conducted the hearing in June 2005 was no longer 
at the Board.  

In July 2008, in writing, the veteran indicated that he 
wanted another hearing before a Veterans Law Judge at the RO.  
To ensure due process, this case is REMANDED to the RO for 
the following:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the Denver 
Regional Office. 




The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

